Exhibit 10.19

UNUM GROUP

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN OF 2004

        1.     Establishment of Plan.

        (a)     Purpose. The purpose of the Unum Group Non-Employee Director
Compensation Plan of 2004 is to attract, retain and compensate highly-qualified
individuals who are not employees of Unum Group or any of its subsidiaries or
affiliates for service as members of the Board by providing them with
competitive compensation and an opportunity to increase their ownership interest
in the Common Stock of the Company. The Company intends that the Plan will
benefit the Company and its stockholders by allowing Non-Employee Directors to
have a personal financial stake in the Company through an ownership interest in
the Common Stock and will closely associate the interests of Non-Employee
Directors with that of the Company’s stockholders.

        (b)     Status of Plan. The Plan is intended to be an unfunded plan.

        (c)     Participation. All active Non-Employee Directors shall be
eligible to participate in the Plan; provided, however, that Shares may be
issued in settlement of Deferred Share Rights after a Participant ceases to be
an active Non-Employee Director, as provided in Section 6.

        2.     Defined Terms. The following terms shall have the following
meanings:

        “Annual Retainer” means the annual retainer payable by the Company to a
Non-Employee Director for service as a director of the Company, as such amount
may be changed from time to time. The term Annual Retainer as used herein shall
include the Base Annual Retainer and the Supplemental Annual Retainer, but no
other fees.

        “Base Annual Retainer” means the annual retainer paid pursuant to
Section 5(a).

        “Board” means the Board of Directors of the Company.

        “Code” means the Internal Revenue Code of 1986, as amended.

        “Committee” has the meaning set forth in Section 3 of the Plan.

        “Common Stock” means the common stock, par value $.10 per share, of the
Company.

        “Company” means Unum Group, a Delaware corporation.

        “Deferral Period” has the meaning set forth in Section 6(f) of the Plan.

        “Deferral Termination Date” has the meaning set forth in Section 6(e) of
the Plan.

        “Deferred Share Right” means a right, granted under Section 6, to
receive one share of Common Stock on the Payment Date.

        “Disability” means (i) any medically determinable physical or mental
impairment of a Participant that renders the Participant incapable of engaging
in any substantial gainful activity and can be expected to result in death or
can be expected to last for a continuous period of not less than 12 months or
(ii) any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, as a result of which the Participant is receiving
income replacement benefits for a period of not less than three months.



--------------------------------------------------------------------------------

        “Distribution” has the meaning set forth in Section 6(f) of the Plan.

        “Effective Date” means the date of the 2004 annual meeting of the
Company’s stockholders.

        “Election Form” means a form approved by Executive Compensation pursuant
to which a Non-Employee Director may elect to receive some or all of his or her
Annual Retainer in the form of Deferred Share Rights and the payment terms for
Deferred Share Rights, if applicable.

        “Election Period” means the period designated by Executive Compensation
for each Plan Year during which Non-Employee Directors may elect to receive
Deferred Share Rights as payment of some or all of their Annual Retainer. The
Election Period in respect of each Participant for each Plan Year shall end no
later than the close of the Participant’s taxable year next preceding the year
in which the first day of such Plan Year occurs. Notwithstanding the foregoing,
the Election Period for the Plan Year in which a Participant first becomes
eligible to participate in the Plan shall end, with respect to such Participant,
no later than the date that is 30 days after such Participant first becomes
eligible to participate in the Plan (provided that in no event shall the
foregoing be interpreted in a manner that would result in the imposition of
taxes or penalties pursuant to Section 409A of the Code); provided, however,
that any election made by any Participant under the Plan shall apply only to
compensation earned by such Participant in consideration of services rendered
after the date on which such election becomes effective.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Executive Compensation” means the Executive Compensation division of
the Human Resources Department of the Company.

        “Fair Market Value”, on any date, means (i) if the Common Stock is
listed on a securities exchange or traded over the Nasdaq National Market, the
average of the high and low market prices reported in The Wall Street Journal at
which a Share of Common Stock shall have been sold on such day or on the next
preceding trading day if such date was not a trading day or (ii) if the Common
Stock is not listed on a securities exchange or traded over the Nasdaq National
Market, the mean between the bid and offered prices as quoted by Nasdaq for such
date, provided that if it is determined that the Fair Market Value is not
properly reflected by such Nasdaq quotations, Fair Market Value will be
determined by such other method as the committee determines in good faith to be
reasonable.

        “Non-Employee Director” means any director of the Company who is not an
employee of the Company or of any of its subsidiaries or affiliates.

        “Participant” means any Non-Employee Director who is participating in
the Plan or is receiving a post-service distribution of Shares pursuant to
Section 6 of the Plan.

        “Payment Date” has the meaning set forth in Section 6(e) of the Plan.

        “Plan” means the Unum Group Non-Employee Director Compensation Plan of
2004, as amended and restated on December [        ], 2008, and as further
amended from time to time.

        “Plan Year” means the approximately twelve-month period beginning on the
date of the annual meeting of the stockholders of the Company (the “Annual
Meeting Date”) in any year and ending on the date of the following annual
meeting.

        “Rule 16b-3” means Rule 16b-3, as amended from time to time, of the
Securities and Exchange Commission as promulgated under the Exchange Act.

 

– 2 –



--------------------------------------------------------------------------------

        “Separation from Service” means the termination of the Participant’s
service on the Board; provided, however, that if the termination of the
Participant’s service on the Board does not constitute a “separation from
service” within the meaning of Section 409A of the Code, the Participant’s
Separation from Service shall not occur until the date on which the Participant
incurs a “separation from service” within the meaning of Section 409A of the
Code.

        “Share” means a share of Common Stock.

        “Supplemental Annual Retainer” means the annual retainer paid pursuant
to Section 5(b).

        “Unforeseeable Emergency” has the meaning set forth in Section 6(h) of
the Plan.

        3.     Administration.   The Plan shall be administered by the Human
Capital Committee of the Board (the “Committee”). Subject to the provisions of
the Plan, the Committee shall be authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan; provided, however, that the Committee shall have no discretion with
respect to the eligibility or selection of Non-Employee Directors to receive
awards under the Plan, the number of Shares subject to any such awards or the
time at which any such awards are to be granted. The Committee’s interpretation
of the Plan, and all actions taken and determinations made by the Committee
pursuant to the powers vested in it hereunder, shall be conclusive and binding
upon all parties concerned including the Company, its stockholders and persons
granted awards under the Plan. The Committee may appoint a plan administrator to
carry out the ministerial functions of the Plan, but the administrator shall
have no other authority or powers of the Committee. Notwithstanding the
foregoing, the Board shall exercise any and all rights, duties and powers of the
Committee under the Plan to the extent required by the applicable exemptive
conditions of Rule 16b-3, as determined by the Board its sole discretion.

        4.     Shares Subject to Plan.   The Shares issued under the Plan shall
not exceed in the aggregate 500,000 Shares of Common Stock. Such Shares may be
acquired on the open market or issued out of authorized and unissued Shares or
treasury Shares.

        5.     Retainers, Fees and Expenses.

        (a)     Base Annual Retainer.   Each Non-Employee Director shall be paid
a Base Annual Retainer for service as a director during each Plan Year. The
amount and payment schedule of the Base Annual Retainer shall be established
from time to time by the Board and set forth on Exhibit A hereto. The Board may
change the amount and payment schedule of the Base Annual Retainer at any time
by amending Exhibit A, which amendments shall not require stockholder approval
or the consent of any Participant. Each Participant who first becomes a
Non-Employee Director on a date other than an Annual Meeting Date shall be paid
a pro rata Base Annual Retainer equal to the Base Annual Retainer for such Plan
Year multiplied by a fraction, the numerator of which is the number of full
months between the date on which such Participant first becomes a Non-Employee
Director and the immediately following Annual Meeting Date, and the denominator
of which is 12. Payment of such prorated Base Annual Retainer shall begin on the
date that the person first becomes a Non-Employee Director. Amounts payable
pursuant to the Base Annual Retainer, unless deferred in accordance with the
terms of Section 6, shall be paid to each Participant on the applicable Annual
Meeting Date, and in any event no later than March 15 of the year next following
the year in which such amounts are earned.

        (b)     Supplemental Annual Retainer.   Non-Employee Directors shall be
paid a Supplemental Annual Retainer for service as chair or co-chair of the
Board or of a committee of the Board during a Plan Year. The amount and payment
schedule of the Supplemental Annual Retainers shall be established from time to
time by the Board and set forth on Exhibit A hereto. The Board may change the
amount and payment schedule of the Supplemental Annual Retainers at any time by
amending Exhibit A, which

 

– 3 –



--------------------------------------------------------------------------------

amendments shall not require stockholder approval or the consent of any
Participant. A pro rata Supplemental Annual Retainer will be paid to any
Non-Employee Director who becomes the chair or co-chair of the Board or of a
committee of the Board on a date other than the Annual Meeting Date equal to the
amount of such Supplemental Annual Retainer for such Plan Year multiplied by a
fraction, the numerator of which is the number of full months between the date
on which such Non-Employee Director becomes the chair or co-chair of the Board
or of a committee of the Board and the immediately following Annual Meeting
Date, and the denominator of which is 12. Amounts payable pursuant to any
Supplemental Annual Retainer shall be paid to each Participant no later than
March 15 of the year next following the year in which such amounts are earned.

        (c)     Form of Payment.   Any amount of the Annual Retainer not elected
to be received in the form of Deferred Share Rights, as provided in Section 6,
shall be paid to the Participant in cash in the amounts and at the time set
forth in the Plan.

        (d)     Meeting Fees.   Each Non-Employee Director shall be paid a fee
in cash for each meeting of the Board or committee thereof in which he or she
participates (each, a “Meeting Fee”). The amount and payment schedule of the
Meeting Fee shall be established from time to time by the Board and set forth on
Exhibit A hereto. The Board may change the amount and payment schedule of the
Meeting Fee at any time by amending Exhibit A, which amendments shall not
require stockholder approval or the consent of any Participant. Amounts payable
pursuant to Meeting Fees shall be paid to each Participant no later than
March 15 of the year next following the year in which such amounts are earned.

        (e)      Special Project Fees.   Each Non-Employee Director may be paid
a fee in cash for special project work undertaken in his or her capacity as a
Non-Employee Director (each, a “Special Project Fee”). The amount and payment
schedule of each such Special Project Fee shall be established from time to time
by the Board and set forth on Exhibit A hereto. The Board may change the amount
and payment schedule of each Special Project Fee at any time by amending Exhibit
A, which amendments shall not require stockholder approval or the consent of any
Participant. Amounts payable pursuant to any Special Project Fee shall be paid
to each Participant no later than March 15 of the year next following the year
in which such amounts are earned.

        (f)     Travel Expense Reimbursement.   All Non-Employee Directors shall
be reimbursed for reasonable travel expenses (including spouse’s expenses to
attend up to one event per Plan Year to which spouses are invited) in connection
with attendance at meetings of the Board and its committees, or other Company
functions at which the Chief Executive Officer requests the Non-Employee
Director to participate. If the travel expense is related to the reimbursement
of commercial airfare, such reimbursement will not exceed first class rates for
domestic travel or business-class rates for international travel. If the travel
expense is related to reimbursement of non-commercial air travel, such
reimbursement shall not exceed the rate for comparable travel by means of
commercial airlines. Reimbursement pursuant to this Section 5(f) shall be
limited to expenses incurred during the Non-Employee Director’s lifetime. The
amount of expenses eligible for reimbursement during any taxable year for any
Non-Employee Director shall not affect the amount of expenses eligible for
reimbursement pursuant during any other taxable year for such Non-Employee
Director. Reimbursement of expenses pursuant to this Section 5(f) shall be made
on or before the last day of the Non-Employee Director’s taxable year next
following the taxable year in which the expense was incurred. A Non-Employee
Director’s right to reimbursement of expenses pursuant to this Section 5(f)
shall not be subject to liquidation or exchange for any other benefit.

        6.     Deferred Share Rights.

        (a)     Election to Receive Deferred Share Rights.   A Non-Employee
Director may elect to receive up to 100% of his or her Annual Retainer in the
form of Deferred Share Rights in accordance with this

 

– 4 –



--------------------------------------------------------------------------------

Section 6. An election pursuant to this Section 6 in respect of any Plan Year
must be made by delivering a valid Election Form to Executive Compensation
during the Election Period for such Plan Year.

        (b)     Irrevocable Elections.   Elections pursuant to this Section 6
shall be valid only for one Plan Year. New elections pursuant to this Section 6
must be separately made for each individual Plan Year. Each election pursuant to
this Section 6 shall be irrevocable upon the conclusion of the Election Period
for the applicable Plan Year. Notwithstanding the foregoing, a Participant may
change an irrevocable election made pursuant to this Section 6 by delivering a
revised Election Form to Executive Compensation, provided that (i) such change
shall not take effect until 12 months after the date on which such revised
Election Form becomes effective, (ii) unless the election to be changed is in
respect of payment on account of death, Disability, or Unforeseeable Emergency,
a payment may not be made pursuant to such revised Election Form change until
the date that is five years after the date payment would have been made pursuant
to the initial election and (iii) if the election to be changed is in respect of
a payment on a designated date or dates pursuant to Section 6(e)(ii), a payment
may not be made pursuant to such change until the date that is 12 months after
such revised Election Form becomes effective.

        (c)     Time of Grant.   Deferred Share Rights shall be granted to each
Non-Employee Director who, during the applicable Election Period, filed with
Executive Compensation an Election Form to receive Deferred Share Rights as
payment of some or all of such Non-Employee Director’s Annual Retainer in
respect of the applicable Plan Year. Such Deferred Share Rights will be granted
on the date the Annual Retainer for such Plan Year is otherwise payable (the
“Grant Date”).

        (d)     Number of Deferred Share Rights.   The number of Deferred Share
Rights granted pursuant to this Section 6 shall be the number of whole Shares
equal to (i) the dollar amount of the portion of the Annual Retainer that the
Non-Employee Director elects shall be payable in the form of Deferred Share
Rights, divided by (ii) the Fair Market Value per Share on the Grant Date. In
determining the number of Deferred Share Rights, any fraction of a Deferred
Share Right will be rounded to the next lowest whole number of Deferred Share
Rights.

        (e)     Nature of Deferred Share Rights.   Each Deferred Share Right
constitutes the right to receive one Share of Common Stock on the earlier of
(i) the Participant’s Separation from Service (or, if the Participant is a
“specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the six-month anniversary of such Separation
from Service), death or Disability and (ii) a specified date at least three
years after the date of such deferral election (in either case, the “Deferral
Termination Date”). Pursuant to the Election Form, the Participant will elect
whether the Shares will be (A) issued within 30 days after the Deferral
Termination Date or (B) issued in approximately equal annual installments of
Shares over a period of three, five or seven years (as the Participant may
elect) after the Deferral Termination Date, each such annual issuance to be made
within 30 days after the anniversary of the Deferral Termination Date (the date
of such issuance, whether pursuant to subsection (A) or (B), the “Payment
Date”). For bookkeeping purposes, any amounts which the Participant elects to
receive in the form of Deferred Share Rights, and any Distributions credited in
accordance with Section 6(f), shall be transferred to and held in individual
deferral accounts. Shares will be issued in respect of Deferred Share Rights on
the Payment Date, at which time the Company agrees to issue Shares of Common
Stock to the Participant. The Participant will have no rights as a stockholder
with respect to the Deferred Share Rights, and the Deferred Share Rights will be
unsecured.

        (f)     Dividend Equivalents.   If any dividends or other rights or
distributions of any kind (“Distributions”) are distributed to holders of Common
Stock during the period between the applicable Grant Date and the Payment Date
(the “Deferral Period”), an amount (the “Credited Distribution”) shall be
credited to the Participant’s account equal to the product of (i) the number of
Deferred Share Rights credited to a Participant’s deferral account as of the
date of the Distribution and (ii) the per Share cash value of such Distributions
on their distribution date. The Credited Distribution shall be credited to the
Participant’s account by adding to the balance of such account a number of
Shares equal to (A) the

 

– 5 –



--------------------------------------------------------------------------------

amount of the Credited Distribution divided by (B) the Fair Market Value of a
Share on the date of the applicable Distribution. Credited Distributions shall
be settled in Shares at the same time as the original Deferred Share Rights with
respect to which the Credited Distributions were made.

        (g)     Transferability of Deferred Share Rights.   No Deferred Share
Rights shall be assignable or transferable by the Participant other than by will
or the laws of descent and distribution. No right or interest in the Deferred
Share Rights shall be subject to liability for the debts, contracts or
engagements of the Participant or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 6(g) shall prevent transfers by will or by the applicable laws of
descent and distribution.

        (h)     Unforeseeable Emergency.   The Board may accelerate the payment
in Shares of all or a portion of a Participant’s Deferred Share Rights on
account of his or her Unforeseeable Emergency. For purposes of this Plan,
“Unforeseeable Emergency,” as determined by the Board in its sole discretion on
the basis of all relevant facts and circumstances and in accordance with the
following standards, shall have the meaning given that term under Section 409A
of the Code and regulations promulgated thereunder, including without limitation
Treasury Regulation § 1.409A-3(i)(3). Distributions due to Unforeseeable
Emergency shall be limited to the amount reasonably necessary to satisfy such
Unforeseeable Emergency. The financial need of a Participant shall not
constitute an Unforeseeable Emergency unless the amount reasonably necessary to
satisfy such Unforeseeable Emergency is at least $500,000, or the entire value
of the principal amount of the Participant’s Deferred Share Rights.

        (i)     Funding.   Deferred Share Rights shall be paid from the general
assets of the Company or as otherwise directed by the Company. To the extent
that any Participant acquires the right to receive Deferred Share Rights under
the Plan, such right shall be no greater than that of an unsecured general
creditor of the Company. Participants and their beneficiaries shall not have any
preference or security interest in the assets of the Company other than as a
general unsecured creditor.

        (j)     Designation of Beneficiary.   All amounts or Shares payable
under the Plan shall be paid to the appropriate Participant; provided, however,
that a Participant may, by written instruction during the Participant’s lifetime
on a form prescribed by Executive Compensation, designate one or more primary
beneficiaries to receive the amount or Shares payable hereunder following the
Participant’s death, and may designate the proportions in which such
beneficiaries are to receive such payments. A Participant may change such
designations from time to time, and the last written designation filed with the
Committee prior to the Participant’s death shall control. A beneficiary
designation shall not be considered effective unless made on a form prescribed
by Executive Compensation which is delivered to Executive Compensation. If any
Participant shall fail to designate a beneficiary or shall designate a
beneficiary who shall fail to survive the Participant, the beneficiary shall be
the Participant’s surviving spouse, or, if none, the Participant’s surviving
descendants (who shall take per stirpes) and if there are no surviving
descendants, the beneficiary shall be the Participant’s estate.

        7.    Prorated Grants.   If on any date, Shares of Common Stock are not
available under the Plan to grant to any Non-Employee Director the full amount
of a grant of Deferred Share Rights contemplated by the Plan, then each such
director shall receive an award of Deferred Share Rights equal to the number of
Shares of Common Stock then available under the Plan divided by the number of
Deferred Share Rights that would otherwise be granted pursuant to the Plan.
Fractional Shares shall be ignored and not granted. Any shortfall resulting from
such proration shall be paid in the form of cash.

 

– 6 –



--------------------------------------------------------------------------------

        8.     Stock Ownership Guidelines.   Each Non-Employee Director is
expected to have or acquire a minimum number of Shares of Common Stock (such
minimum number is shown on Exhibit A, as adjusted from time to time by the
Board).

        9.     Adjustments.

        (a)     Notwithstanding any other term of this Plan, in the event that
the Committee determines that any Distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Committee’s sole discretion, affects the
Common Stock such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an award or awards hereunder, then the Committee shall, in such manner as it
may deem equitable, adjust the number and type of shares (or other securities or
property) which may be granted under the Plan (including, but not limited to,
adjustments of the maximum number and kind of securities which may be issued).

        (b)     Notwithstanding any other provision of this Plan, in the event
of any corporate transaction or event described in paragraph (a) which results
in Shares being exchanged for or converted into cash, securities or other
property (including securities of another corporation), all Deferred Share
Rights granted under Section 6 shall become the right to receive such cash,
securities or other property on the earlier of (i) the applicable Payment Date
and (ii) an event that is a “change in control event” within the meaning of
Section 409A of the Code and the regulations promulgated thereunder.

        (c)     The number of Shares finally granted under this Plan shall
always be rounded to the next lowest whole Share, subject to availability of
Shares under Section 4. Any fractional Shares that would otherwise be
deliverable shall be paid in cash in an amount equal to the Fair Market Value of
such fractional share.

        (d)     Any decision of the Committee pursuant to the terms of this
Section 9 shall be final, binding and conclusive upon the Participants, the
Company and all other interested parties.

        10.     Amendment.   The Board may, at any time and from time to time,
amend, modify or terminate the Plan without stockholder approval (but subject to
the provisions herein requiring the consent of Participants for certain
amendments); provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, require stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
any securities exchange on which the Common Stock is then listed or traded, then
such amendment shall be subject to stockholder approval. No termination,
modification or amendment of the Plan (other than an automatic amendment
pursuant to the terms of the Plan) may, without the consent of a Participant,
adversely affect a Participant’s rights under an award granted prior thereto.
Notwithstanding any other provision of this Plan, no termination, modification
or amendment of the Plan may be made if such termination, modification or
amendment would result in the imposition of taxes or penalties pursuant to
Section 409A of the Code.

        11.     Responsibility for Investment Choices.   Each Participant is
solely responsible for any decision to receive an Annual Retainer in the form of
Deferred Share Rights and accepts all investment risks entailed by such
decision, including the risk of loss and a decrease in the value of the amounts
he or she elects to receive in the form of Deferred Share Rights.

        12.     Indemnification.   Each person who is or has been a member of
the Committee or who otherwise participates in the administration or operation
of this Plan shall be indemnified by the Company

 

– 7 –



--------------------------------------------------------------------------------

against, and held harmless from, any loss, cost, liability or expense that may
be imposed upon or incurred by him or her in connection with or resulting from
any claim, action, suit or proceeding in which such person may be involved by
reason of any action taken or failure to act under the Plan and shall be fully
reimbursed by the Company for any and all amounts paid by such person in
satisfaction of judgment against him or her in any such action, suit or
proceeding, provided he or she will give the Company an opportunity, by written
notice to the Committee, to defend the same at the Company’s own expense before
he or she undertakes to defend it on his or her own behalf. This right of
indemnification shall not be exclusive of any other rights of indemnification.

        The Committee and the Board may rely upon any information furnished by
the Company, its public accountants and other experts. No individual will have
personal liability by reason of anything done or omitted to be done by the
Company, the Committee or the Board in connection with the Plan.

        13.     Duration of the Plan. The Plan shall remain in effect until the
annual meeting of the Company’s stockholders held in 2009, unless terminated
earlier by the Board in accordance with Section 10 hereof.

        14.     Expenses of the Plan. The expenses of administering the Plan
shall be borne by the Company.

        The foregoing is hereby acknowledged as being the Unum Group
Non-Employee Director Compensation Plan of 2004 as amended and restated by the
Board of Directors of the Company on December [__], 2008.

 

UNUM GROUP By:     Its:    

 

– 8 –



--------------------------------------------------------------------------------

EXHIBIT A

RETAINERS, FEES AND SHARE OWNERSHIP GUIDELINES

Base Annual Retainer

 

Capacity of Service    Annual Amount    Payment Schedule

Non-Employee Director

   $80,000    annually

Supplemental Annual Retainers

 

Capacity of Service    Annual Amount    Payment Schedule

Chair or Co-Chair of the Board

   $160,000    quarterly

Chair of Audit Committee

   $15,000    annually

Chair of Human Capital Committee

   $7,500    annually

Chair of Finance Committee

   $7,500    annually

Chair of Governance Committee

   $7,500    annually

Chair of Regulatory Compliance Committee

   $7,500    annually

Meeting Fees

 

Type of Meeting    Meeting Fee*    Payment Schedule

Any Board or Committee meeting held in person (whether

regularly scheduled or specially called)

   $2,000    quarterly in arrears

Any Board or Committee meeting held by conference call (whether

regularly scheduled or specially called)

   $500    quarterly in arrears

 

*A separate meeting fee is paid for each meeting attended, whether or not held
on the same day. A single meeting fee is paid for a single meeting that covers
more than one day.

Special Project Fees

 

Project    Fee    Payment Schedule

Special project undertaken at the request of the Board in his or her capacity as
a Non-Employee Director

   Upto
$ 1,000 per

day

   Upon completion of


project

Minimum Stock Ownership Guidelines: Shares with a value equal to the amount that
is three times the Annual Base Retainer for the applicable Plan Year. Once the
guideline level has been achieved, the Non-Employee Director is expected to hold
such number of Shares until the termination of his or her service on the Board.

 

– A-1 –